Citation Nr: 1231564	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine, greater than 10 percent prior to November 18, 2009. 

3.  Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine, greater than 20 percent beginning November 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978 and December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO in Muskogee, Oklahoma now has jurisdiction over this case. 

The Veteran was afforded a videoconference hearing before the Board in February 2009.  A transcript of the testimony offered at this hearing has been associated with the record.  

In a May 2010 rating decision, the RO granted a 20 percent evaluation for degenerative joint disease of the lumbosacral spine effective November 18, 2009, effectuating staged ratings of this disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2010 this matter was last before the Board at which time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

When this matter was last before the board, it was remanded, inter alia, to afford the Veteran a VA audiology examination and obtain an opinion on the etiology of his claimed bilateral hearing loss.  An examination was conducted in December 2010 at which time the claims file was unavailable to the examiner.  In a May 2011 addendum, the examiner remarked that a partial claims file had been provided and offered a negative etiological opinion on the Veterans claimed hearing loss.  In this addendum, the examiner referenced a post-deployment assessment "on record with the [Department of Defense]" dated February 15, 2005, and February 24, 2005.  Ultimately, a December 2011 addendum reflects that the examiner was provided the full claims file, which did not result in the examiner rendering a positive etiological opinion. 

A review of the claims file discloses the presence of service treatment records for both periods of the Veteran's active duty service.  However, such a review does not disclose the presence of any post-deployment assessments dated in February 2005, which the May 2011 examiner referenced.  It thus appears that there may be relevant service records outstanding.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, VA must attempt to obtain any possibly outstanding service records.

Also, following the Board's remand, the Veteran' applied for disability benefits from the Social Security Administration (SSA).  See April 2012 letter from State of Oklahoma - Disability Determination Division.  No attempt to obtain the records associated with this claim has been made and he has apparently applied for such benefits related to his service-connected lumbosacral disability currently on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant medical records or SSA disability records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the Veteran's SSA records and associate them with the claims file.

Following the Board's remand, the Veteran was also afforded a VA examination of the spine in December 2010 to ascertain the severity of his degenerative joint disease of the lumbosacral spine.  The examination report documents that the Veteran then had normal spinal curvatures with some loss of range of motion, particularly in flexion and extension.  

A February 2012 VA treatment note documents that the Veteran had presented to the emergency room twice in the past several weeks for complaints of back pain.  Examination at this time showed markedly decreased range of motion in all directions and a loss of lordotic curvature.  

In this regard, the Board notes that when it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the February 2012 VA treatment note indicates possible worsening of degenerative joint disease of the lumbosacral spine, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any of the Veteran's service treatment records and personnel records not currently associated with the claims file.  If any of the Veteran's service treatment and personnel records are unavailable a formal finding thereof should be made and associated with the claims file, and the Veteran should be notified of their unavailability.

2.  Appropriate efforts should be made to obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits.  Perform any and all follow-up as necessary, and document negative results.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected degenerative joint disease of the lumbosacral spine. 

Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the Veteran's lumbosacral spine and his current range of motion therein, as well as identify any objective evidence of pain.  

Any neurological abnormalities resulting from the service-connected degenerative joint disease of the lumbosacral spine should be discussed and, if necessary, EMG/NCV testing should be performed in conjunction with the examination.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible and after conducting any additional indicated development, to include obtaining any necessary examinations and/or opinions, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


